Exhibit 10.21(b)

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is made and entered into as of this
1st day of January 2005 by and between William N. Wandmacher (“Consultant”) and
Smurfit-Stone Container Enterprises, Inc., a Delaware corporation (the
“Company”).

 

RECITALS

 

WHEREAS, Consultant has been a valuable executive employee of the Company having
served the Company as Vice President and General Manager-Containerboard Mill
Division; and

 

WHEREAS, the Consultant and the Company have mutually agreed to terminate the
Employment Agreement, dated October 1, 2000, between the Consultant and the
parent corporation of the Company, effective as of December 31, 2004; and

 

WHEREAS, the Board of Directors and management of the Company desire to be able,
from time to time, to call upon the expertise of Consultant.

 

COVENANTS

 

NOW, THEREFORE, the parties agree as follows:

 

1.             Consulting Period.  The consulting period shall run from January
1, 2005 to December 31, 2005, and shall continue thereafter until terminated by
either party on 60 days’ written notice to the other party.

 

2.             Duties.  During the Consulting Period, Consultant shall hold
himself available for consultation and advice on a stand by basis and upon
request of senior management of the Company to furnish consultation and advisory
services to the Company, potentially including those described on Exhibit A. 
The manner, times and places for the performance of such services shall be
mutually agreed to by the parties.

 

3.             Consulting Fees.  The Company shall pay Consultant a fee of
$6,250 per month, payable in advance on the first day of each month, plus a fee
of $200 per hour for each hour in any month in excess of 40 hours per month
spent engaged in consulting activities herewith during the Consulting Period
(“Consulting Fees”).

 

4.             Expenses.  The Company shall reimburse Consultant for all
expenses reasonably incurred in connection with the performance of services
hereunder, in accordance with the Company’s policies and procedures as in effect
from time to time.  Consultant shall seek advance approval from the Chief
Executive Officer of the Company or his designate for any expenses that will
exceed $5,000 in the aggregate.

 

--------------------------------------------------------------------------------


 

5.             Status.  It is expressly understood and agreed by the parties
that, as of January 1, 2005, Consultant shall be an independent contractor and
shall not for any purpose be considered an employee of the Company.  The Company
shall not be required to make any social security, state or federal unemployment
compensation, or similar payments on behalf of Consultant, and to the extent
consistent with applicable law, the Company will not withhold any amounts from
the Consulting Fees as federal income tax withholding from wages or as employee
contributions under the Federal Insurance Contributions Act or any other state
or federal laws.  Consultant shall be solely responsible for the withholding
and/or payment of any federal, state or local income or payroll taxes with
respect to the Consulting Fees.  Nothing contained in this Section 4 shall
modify, change, limit or restrict the benefits Consultant is otherwise entitled
to from the Company for his years of service as an employee.

 

6.             Death or Disability.  In the event Consultant dies or becomes
disabled during the Consulting Period, and is not then in default of any of his
obligations hereunder, no reimbursement of any portion of the Consulting Fees
shall be required, and this Agreement shall be deemed terminated as of the date
of Consultant’s death or the date of appointment of a guardian or trustee for
Consultant, as the case may be.

 

7.             Remedies.  Each party agrees to give the other written notice of
any breach by the other party of this Agreement.  The breaching party shall have
thirty (30) days from the date of such written notice to cure any such breach. 
If the breaching party fails to cure the breach to the other party’s reasonable
satisfaction within thirty (30) days of receipt of such notice, the
non-breaching party may terminate this Agreement upon written notice to the
breaching party.

 

8.             Governing Law.  The validity and effect of this Agreement shall
be governed exclusively by the laws of the State of Missouri, excluding the
“conflict of laws” rules of that state.

 

9.             Assignment.  The rights and obligations of the Company under this
Agreement shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.  This Agreement and the obligations
created hereunder may not be assigned by the Consultant, except for the right to
receive the payments contemplated by Section 3 of this Agreement.

 

10.           Entire Agreement.  This Agreement sets forth the entire agreement
of the parties with respect to the subject matter hereof and supersedes any
prior written or oral agreements or understandings of the parties.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Consulting Agreement has been duly executed on behalf
of the Company, and by the Consultant on the date first above written.

 

 

SMURFIT-STONE CONTAINER ENTERPRISES, INC.

 

 

 

 

 

By:

/s/ Patrick J. Moore

 

 

 

Patrick J. Moore

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

/s/ William N. Wandmacher

 

 

 

William N. Wandmacher

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

I.                                         Lead a Project focused on improving
the alignment of the Shipping Container and Containerboard Mill business
strategy and its design and operation:

 

(a)            Act as a continued resource to the Medium Runability Team

(b)           Act as a resource to the Capital Management Team

(c)            Act as a resource for system re-alignment and re-design

 

II.                                     Lead a Project designed to study and
make recommendations relative to alternative organizational structures that will
enable the Company to maximize the use of its resources, improve efficiencies
and reduce costs which will result in profitable revenue growth.

 

III.                                 Serve as a resource / instructor for the
ALD process at Wash U.

 

IV.                                 Serve as a mentor / coach for the new VP and
General Manager of the Containerboard Mill Division and other key executives
within the Organization.

 

V.                                     Serve as a resource/ advisor for Merger
and Acquisition Teams.

 

4

--------------------------------------------------------------------------------